 

Exhibit 10.95
AMENDED AND RESTATED QUALCOMM INCORPORATED
2001 EMPLOYEE STOCK PURCHASE PLAN
Originally Effective February 27, 2001
Amended and Restated Effective November 12, 2007
Includes First Amendment Adopted on February 11, 2009
Amended and Restated Effective April 26, 2010
 

--------------------------------------------------------------------------------

 
 

SECTION 1 Establishment, Purpose and Term of Plan.
 
          1.1 Establishment. The Qualcomm Incorporated 2001 Employee Stock
Purchase Plan, which was originally established as of February 27, 2001, is
hereby amended and restated by the Committee as of April 26, 2010.
 
          1.2 Purpose. The purpose of the Plan is to advance the interests of
the Company and its stockholders by providing an incentive to attract, retain
and reward Eligible Employees of the Participating Company Group and by
motivating such persons to contribute to the growth and profitability of the
Participating Company Group. The Plan provides such Eligible Employees with an
opportunity to acquire a proprietary interest in the Company through the
purchase of Stock. The Company intends that the Plan qualify as an “employee
stock purchase plan” under Section 423 of the Code (including any amendments or
replacements of such section), and the Plan shall be so construed, although the
Company makes no undertaking nor representation to maintain such qualification.
In addition, this Plan document authorizes the grant of rights to purchase Stock
under a Non-423(b) Plan which do not qualify under Section 423(b) of the Code,
pursuant to rules, procedures or sub-plans adopted by the Board or Committee
designed to achieve tax, securities law or other Company compliance objectives
in particular locations outside the United States.
 
          1.3 Term of Plan. The Plan shall continue in effect until the earlier
of its termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued.
 
SECTION 2 Definitions and Construction.
 
          2.1 Definitions. Any term not expressly defined in the Plan but
defined for purposes of Section 423 of the Code shall have the same definition
herein for purposes of the Code Section 423(b) Plan. Whenever used herein, the
following terms shall have their respective meanings set forth below:
 
               (a) “Board” means the Board of Directors of the Company. If one
or more Committees have been appointed by the Board to administer the Plan,
“Board” also means such Committee(s).
 
               (b) “Code” means the U.S. Internal Revenue Code of 1986, as
amended, and any applicable regulations promulgated thereunder.
 
               (c) “Code Section 423(b) Plan” means an employee stock purchase
plan which is designed to meet the requirements set forth in Section 423(b) of
the Code. The provisions of the Code Section 423(b) Plan shall be construed,
administered and enforced in accordance with Section 423(b) of the Code.
 
               (d) “Committee” means the Compensation Committee or other
committee of the Board duly appointed to administer the Plan and having such
powers as shall be specified by the Board. Unless the powers of the Committee
have been specifically limited, the Committee shall have all of the powers of
the Board granted herein, including, without limitation, the power to amend or
terminate the Plan at any time, subject to the terms of the Plan and any
applicable limitations imposed by law. To the extent determined by the Board or
the Compensation Committee, the term “Committee” shall also mean such officers
of the Company as the Board or Compensation Committee shall specify.
 
               (e) “Company” means Qualcomm Incorporated, a Delaware
corporation, or any Successor.
 

2

--------------------------------------------------------------------------------

 

               (f) “Compensation” means, with respect to any Offering Period,
all salary, wages (including amounts elected to be deferred by the employee,
that would otherwise have been paid, under any cash or deferred arrangement
established by the Company) and overtime pay, but excluding commissions,
bonuses, payments under the 2-for-1 vacation program, profit sharing, the cost
of employee benefits paid for by the Company, education or tuition
reimbursements, imputed income arising under any Company group insurance or
benefit program, traveling expenses, business and moving expense reimbursements,
income received in connection with stock options, contributions made by the
Company under any employee benefit plan, and similar items of compensation.
Compensation shall also include payments while on a leave of absence during
which participation continues pursuant to Section 2.1(g) to such extent as may
be provided by the Company's leave policy.
 
               (g) “Eligible Employee” means an Employee who meets the
requirements set forth in Section 5 for eligibility to participate in the Plan.
Eligible Employee shall also mean any other employee of a Participating Company
to the extent that local law requires participation in the Plan to be extended
to such employee.
 
               (h) “Employee” means a person treated as an employee of a
Participating Company for purposes of Section 423 of the Code. A Participant
shall be deemed to have ceased to be an Employee either upon an actual
termination of employment or upon the corporation employing the Participant
ceasing to be a Participating Company. For purposes of the Plan, an individual
shall not be deemed to have ceased to be an Employee while on any military leave
or other leave of absence approved by the Company of three (3) months or less.
If an individual's leave of absence exceeds three (3) months, the individual
shall be deemed to have ceased to be an Employee on the first day immediately
following such three-month period unless the individual's right to reemployment
with the Participating Company Group is guaranteed either by statute or by
contract.
 
                (i) “Fair Market Value” means, as of any date:
 
                    (i) If the Stock is listed on any established stock exchange
or traded on the Nasdaq Global Select Market or the Nasdaq Global Market, the
Fair Market Value of a share of Stock shall be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or market (or if the stock is traded on more than one exchange or market, the
exchange or market with the greatest volume of trading in the Stock) on the day
of determination, in any case as reported in The Wall Street Journal or such
other source as the Board deems reliable. In the absence of such markets for the
Stock, the Fair Market Value shall be determined in good faith by the Board.
 
                    (ii) For purposes of this Plan, if the date as of which the
Fair Market Value is to be determined is not a market trading day, then solely
for the purpose of determining Fair Market Value such date shall be: (A) in the
case of the Offering Date, the first market trading day following the Offering
Date; (B) in the case of the Purchase Date, the last market trading day prior to
the Purchase Date.
 
               (j) “Non-423(b) Plan” means an employee stock purchase plan which
does not meet the requirements set forth in Section 423(b) of the Code, as
amended.
 
               (k) “Offering” means an offering of Stock as provided in
Section 6.
 
               (l) “Offering Date” means, for any Offering, the first day of the
Offering Period.
 
               (m) “Offering Period” means a period established in accordance
with Section 6.
 
               (n) “Parent Corporation” means any present or future “parent
corporation” of the Company, as defined in Section 424(e) of the Code.
 
               (o) “Participant” means an Eligible Employee who has become a
participant in an Offering Period in accordance with Section 7 and remains a
participant in accordance with the Plan.
 
               (p) “Participating Company” means the Company and any Parent
Corporation or Subsidiary Corporation. The Board or Committee may determine that
some or all employees of any Participating Company shall participate in the
Non-423(b) Plan.

3

--------------------------------------------------------------------------------

 

 
               (q) “Participating Company Group” means, at any point in time,
the Company and all other corporations collectively which are then Participating
Companies.
 
               (r) “Plan” shall mean the Amended and Restated Qualcomm
Incorporated 2001 Employee Stock Purchase Plan, as amended from time to time,
which includes a Code Section 423(b) Plan and a Non-423(b) Plan component.
 
               (s) “Purchase Date” means, for any Offering, the last day of the
Offering Period; provided, however, that the Board in its discretion may
establish one or more additional Purchase Dates during any Offering Period.
 
               (t) “Purchase Price” means the price at which a share of Stock
may be purchased under the Plan, as determined in accordance with Section 9.
 
               (u) “Purchase Right” means an option granted to a Participant
pursuant to the Plan to purchase such shares of Stock as provided in Section 8,
which the Participant may or may not exercise during the Offering Period in
which such option is outstanding. Such option arises from the right of a
Participant to withdraw any accumulated payroll deductions of the Participant
not previously applied to the purchase of Stock under the Plan and to terminate
participation in the Plan during an Offering Period, in accordance with such
rules and procedures as may be established by Board.
 
               (v) “Spinoff Transaction” means a transaction in which the voting
stock of an entity in the Participating Company Group is distributed to the
stockholders of a parent corporation as defined by Section 424(e) of the Code,
of such entity.
 
               (w) “Stock” means the common stock of the Company, as adjusted
from time to time in accordance with Section 4.2.
 
               (x) “Subscription Agreement” means an agreement in such form as
specified by the Company which is delivered in written form or by communicating
with the Company in such other manner as the Company may authorize, stating an
Employee's election to participate in the Plan and authorizing payroll
deductions under the Plan from the Employee's Compensation.
 
               (y) “Subscription Date” means the Offering Date of an Offering
Period, or such earlier date as the Company shall establish.
 
               (z) “Subsidiary Corporation” means any present or future
“subsidiary corporation” of the Company, as defined in Section 424(f) of the
Code.
 
               (aa) “Successor” means a corporation into or with which the
Company is merged or consolidated or which acquires all or substantially all of
the assets of the Company and which is designated by the Board as a Successor
for purposes of the Plan.
 
          2.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
 
SECTION 3 Administration.
 
          3.1 Administration by the Board. The Plan shall be administered by the
Board and its designees. Subject to the provisions of the Plan, the Board shall
determine all of the relevant terms and conditions of Purchase Rights; provided,
however, that all Participants granted Purchase Rights pursuant to an Offering
under the Code Section 423(b) Plan shall have the same rights and privileges
within the meaning of Section 423(b)(5) of the Code in such Offering. All
expenses incurred in connection with the administration of the Plan shall be
paid by the Company.
 
          3.2 Authority of Officers. Any officer of the Company shall have the
authority to act on behalf of the Company with

4

--------------------------------------------------------------------------------

 

respect to any matter, right, obligation, determination or election that is the
responsibility of or that is allocated to the Company herein, provided that the
officer has actual authority with respect to such matter, right, obligation,
determination or election. Any decision or determination of the Company made by
an officer having actual authority with respect thereto, shall be final, binding
and conclusive on the Participating Company Group, any Participant, and all
persons having an interest in the Plan, or any Purchase Right granted hereunder,
unless such officer's decision or determination is arbitrary or capricious,
fraudulent, or made in bad faith.
 
          3.3 Policies and Procedures Established by the Company. The Company
may, from time to time, consistent with the Plan and, for purposes of the Code
Section 423(b) Plan, the requirements of Section 423 of the Code, establish,
interpret change or terminate such rules, guidelines, policies, procedures,
limitations, or adjustments as deemed advisable by the Company, in its
discretion, for the proper administration of the Plan, including, without
limitation, (a) a minimum payroll deduction amount required for participation in
an Offering, (b) a limitation on the frequency or number of changes permitted in
the rate of payroll deduction during an Offering, (c) an exchange ratio
applicable to amounts withheld in a currency other than United States dollars,
(d) a payroll deduction greater than or less than the amount designated by a
Participant in order to adjust for the Company's delay or mistake in processing
a Subscription Agreement or in otherwise effecting a Participant's election
under the Plan or, for purposes of the Code Section 423(b) Plan, as advisable to
comply with the requirements of Section 423 of the Code, and (e) determination
of the date and manner by which the Fair Market Value of a share of Stock is
determined for purposes of administration of the Plan.
 
The Board's determination of the construction and interpretation of any
provision of the Plan, and any actions taken, and any decisions or
determinations made pursuant to the terms of the Plan, shall be final, binding
and conclusive on the Participating Company Group, any Participant, and any
person having an interest in the Plan or any Purchase Right granted hereunder
unless the Board's action, decision or determination is arbitrary or capricious,
fraudulent, or made in bad faith.
 
          3.4 Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board or officers or
Employees of the Participating Company Group, members of the Board and any
officers or Employees of the Participating Company Group to whom authority to
act for the Board or the Company is delegated shall be indemnified by the
Company against all reasonable expenses, including attorneys' fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same and to retain complete control over the litigation and/or
settlement of such suit, action or proceeding.
 
SECTION 4 Shares Subject to Plan.
 
          4.1 Maximum Number of Shares Issuable. Subject to adjustment as
provided in Section 4.2, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be 46,709,466; provided, however that no more
than an aggregate of 46,309,466 shares of Stock may be issued under the Code
Section 423(b) Plan. The maximum aggregate number of shares of Stock available
under the Code Section 423(b) Plan and the Non-423(b) Plan shall consist of
authorized but unissued or reacquired shares of Stock, or any combination
thereof. If an outstanding Purchase Right for any reason expires or is
terminated or canceled, the shares of Stock allocable to the unexercised portion
of that Purchase Right shall again be available for issuance under the Plan;
provided, however, that any such shares of Stock allocable to a Purchase Right
that has expired, terminated or been canceled under the Non-423(b) Plan shall
only be available again for issuance under the Non-423(b) Plan.
 
          4.2 Adjustments for Changes in Capital Structure. In the event of any
stock dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company, or
in the event of any merger (including a merger effected for the purpose of
changing the Company's domicile), sale of assets or other reorganization in
which the Company is a party, appropriate adjustments shall be made in the
number and class of shares subject to the Plan, each Purchase Right, and in the
Purchase Price. If a majority of the shares of the same class as the shares
subject to outstanding Purchase Rights are exchanged for, converted into, or
otherwise become (whether or not pursuant to an Ownership Change Event) shares
of another corporation (the “New Shares”), the Board may unilaterally amend the
outstanding Purchase Rights to

5

--------------------------------------------------------------------------------

 

provide that such Purchase Rights are exercisable for New Shares. In the event
of any such amendment, the number of shares subject to, and the Purchase Price
of, the outstanding Purchase Rights shall be adjusted in a fair and equitable
manner, as determined by the Board, in its discretion. Notwithstanding the
foregoing, any fractional share resulting from an adjustment pursuant to this
Section 4.2 shall be rounded down to the nearest whole number, and in no event
may the Purchase Price be decreased to an amount less than the par value, if
any, of the stock subject to the Purchase Right.
 
SECTION 5 Eligibility.
 
          5.1 Employees Eligible to Participate. Except as otherwise provided in
this Section 5, an Employee shall be eligible to participate in an Offering if
such Employee, as of the Offering Date, is employed by the Company or any other
Participating Company designated by the Board as a corporation whose Employees
may participate in the Offering. However, unless otherwise required under
applicable local law, an Employee may not be eligible to participate in an
Offering if the Employee, as of the Offering Date, either: (a) is customarily
employed by the Participating Company Group for twenty (20) hours or less per
week, (b) is customarily employed by the Participating Company Group for not
more than five (5) months in any calendar year or (c) has not completed thirty
(30) days of service with a Participating Company, or such other service
requirement, up to a maximum of two (2) years, which the Board may require.
Employees of a Participating Company designated to participate in the Non-423(b)
Plan are eligible to participate in the Non-423(b) Plan only if they are
selected to participate by the Board or Committee, which selection shall be in
the sole discretion of the Board or Committee. Notwithstanding the foregoing, no
employee of the Company or a Participating Company designated to participate in
the Non-423(b) Plan shall be eligible to participate in the Non-423(b) Plan if
he or she is an officer or director of the Company subject to the requirements
of Section 16 of the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”) with respect to the Company's securities.
 
          5.2 Exclusion of Certain Stockholders. Notwithstanding any provision
of the Plan to the contrary, no Employee shall be treated as an Eligible
Employee and granted a Purchase Right under the Plan if, immediately after such
grant, the Employee would own or hold options to purchase stock of the Company
or of any Parent Corporation or Subsidiary Corporation possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of such corporation, as determined in accordance with Section 423(b)(3) of the
Code. For purposes of this Section 5.2, the attribution rules of Section 424(d)
of the Code shall apply in determining the stock ownership of such Employee.
 
          5.3 Determination by Company. The Company shall determine in good
faith and in the exercise of its discretion whether an individual has become or
has ceased to be an Employee or an Eligible Employee and the effective date of
such individual's attainment or termination of such status, as the case may be.
For purposes of an individual's eligibility to participate in or other rights,
if any, under the Plan as of the time of the Company's determination, all such
determinations by the Company shall be final, binding and conclusive, unless the
Company's determination is arbitrary or capricious, fraudulent, or made in bad
faith notwithstanding that the Company or any court of law or governmental
agency subsequently makes a contrary determination.
 
SECTION 6 Offerings.
 
          The Plan shall be implemented by sequential Offerings of approximately
six (6) months duration or such other duration as the Board shall determine (an
“Offering Period”). Offering Periods shall be established by the Board, in its
sole and absolute discretion, and such Offering Periods may have different
durations or different commencing or ending dates; provided, however, that no
Offering Period may have a duration exceeding twenty-seven (27) months.
 
SECTION 7 Participation in the Plan.
 
          7.1 Initial Participation. An Eligible Employee may become a
Participant in an Offering Period by delivering a properly completed
Subscription Agreement, in accordance with such rules and procedures as may be
specified by the Company. An Eligible Employee who does not deliver a properly
completed Subscription Agreement to the Company in the required time period
shall not participate in the Plan for that Offering Period. Furthermore, the
Eligible Employee may not participate in a subsequent Offering Period unless a
properly completed Subscription Agreement is delivered to the Company on or
before the Subscription Date for such subsequent Offering Period.
 
          7.2 Continued Participation. A Participant shall automatically
participate in the next Offering Period commencing

6

--------------------------------------------------------------------------------

 

immediately after the Purchase Date of each Offering Period in which the
Participant participates provided that the Participant remains an Eligible
Employee on the Offering Date of the new Offering Period and has not either
(a) withdrawn from the Plan pursuant to Section 12.1 or (b) terminated
employment as provided in Section 13. A Participant who may automatically
participate in a subsequent Offering Period, as provided in this Section, is not
required to deliver any additional Subscription Agreement for the subsequent
Offering Period in order to continue participation in the Plan. However, a
Participant may deliver a new Subscription Agreement for a subsequent Offering
Period in accordance with the procedures set forth in Section 7.1 if the
Participant desires to change any of the elections contained in the
Participant's then effective Subscription Agreement.
 
SECTION 8 Right to Purchase Shares.
 
          8.1 Grant of Purchase Right.
 
               (a) Except as set forth below (or as otherwise specified by the
Board prior to the Offering Date), on the Offering Date of each Offering Period,
each Participant in that Offering Period shall be granted automatically a
Purchase Right consisting of an option to purchase that number of whole shares
of Stock determined by dividing Twelve Thousand Five Hundred Dollars ($12,500)
by the Fair Market Value of a share of Stock on such Offering Date. In
connection with any Offering made under this Plan, the Board or the Committee
may specify a maximum number of shares of Stock which may be purchased by any
employee as well as a maximum aggregate number of shares of Stock which may be
purchased by all eligible employees pursuant to such Offering. In addition, in
connection with any Offering which contains more than one Purchase Date, the
Board or the Committee may specify a maximum aggregate number of shares which
may be purchased by all eligible employees on any given Purchase Date under the
Offering.
 
               (b) If the aggregate purchase of shares of Stock upon exercise of
rights granted under the Offering would exceed any such maximum aggregate
number, the Board or the Committee shall make a pro rata allocation of the
shares of Stock available in as nearly a uniform manner as shall be practicable
and as it shall deem to be equitable. No Purchase Right shall be granted on an
Offering Date to any person who is not, on such Offering Date, an Eligible
Employee.
 
          8.2 Substitution of Rights. The grant of rights under an Offering may
be done to carry out the substitution of rights under the Plan for pre-existing
rights granted under another employee stock purchase plan, if such substitution
is pursuant to a transaction described in Section 424(a) of the Code (or any
successor provision thereto) and the characteristics of such substitute rights
conform to the requirements of Section 424(a) of the Code (or any successor
provision thereto) and will not cause the disqualification of the Code Section
423(b) Plan under Section 423 of the Code. Notwithstanding the other terms of
the Plan, such substitute rights shall have the same characteristics as the
characteristics associated with such pre-existing rights, including, but not
limited to, the following:
 
               (a) the date on which such pre-existing right was granted shall
be the “Offering Date” of such substitute right for purposes of determining the
date of grant of the substitute right;
 
               (b) the Offering for such substitute right shall begin on its
Offering Date and end coincident on the applicable Purchase Date, but no later
than the end of the offering (as determined under the terms of such offering)
under which the pre-existing right was granted.
 
          8.3 Pro Rata Adjustment of Purchase Right. If the Board establishes an
Offering Period of any duration other than six months, then any limitation on
the number of shares of Stock subject to each Purchase Right granted on the
Offering Date of such Offering Period set forth in Section 8.1(a) shall be
prorated based upon the ratio which the number of months in such Offering Period
bears to six (6).
 
          8.4 Calendar Year Purchase Limitation. Notwithstanding any provision
of the Plan to the contrary, no Participant shall be granted a Purchase Right
which permits his or her right to purchase shares of Stock under the Plan to
accrue at a rate which, when aggregated with such Participant's rights to
purchase shares under all other employee stock purchase plans of a Participating
Company intended to meet the requirements of Section 423 of the Code, exceeds
Twenty-Five Thousand Dollars ($25,000) in Fair Market Value (or such other
limit, if any, as may be imposed by the Code) for each calendar year in which
such Purchase Right is outstanding at any time. For purposes of the preceding
sentence, the Fair Market Value of shares purchased during a given Offering
Period shall be determined as of the Offering Date for such Offering Period. The
limitation

7

--------------------------------------------------------------------------------

 

described in this Section shall be applied in conformance with applicable
regulations under Section 423(b)(8) of the Code.
 
SECTION 9 Purchase Price.
 
          The Purchase Price for an Offering Period shall be eighty-five percent
(85%) of the lesser of (a) the Fair Market Value of a share of Stock on the
Offering Date of the Offering Period, or (b) the Fair Market Value of a share of
Stock on the Purchase Date. Notwithstanding the foregoing, the Board, in its
sole discretion, may establish the Purchase Price at which each share of Stock
may be acquired in an Offering Period upon the exercise of all or any portion of
a Purchase Right; provided, however, that the Purchase Price shall not be less
than eighty-five percent (85%) of the lesser of (a) the Fair Market Value of a
share of Stock on the Offering Date of the Offering Period or (b) the Fair
Market Value of a share of Stock on the Purchase Date.
 
SECTION 10 Accumulation of Purchase Price Through Payroll Deduction.
 
          Shares of Stock acquired pursuant to the exercise of all or any
portion of a Purchase Right may be paid for only by means of payroll deductions
from the Participant's Compensation accumulated during the Offering Period for
which such Purchase Right was granted, and, if a payroll deduction is not
permitted under a statute, regulation, rule of a jurisdiction, or is not
administratively feasible, such other payments as may be approved by the
Company, subject to the following:
 
          10.1 Amount of Payroll Deductions. Except as otherwise provided
herein, the amount to be deducted under the Plan from a Participant's
Compensation on each payday during an Offering Period shall be determined by the
Participant's Subscription Agreement. The Subscription Agreement shall set forth
the percentage of the Participant's Compensation to be deducted on each payday
during an Offering Period in whole percentages, up to fifteen percent (15%). The
Board may change the foregoing limits on payroll deductions effective as of any
Offering Date.
 
          10.2 Commencement of Payroll Deductions. Payroll deductions shall
commence on the first payday following the Offering Date and shall continue
through the last payday prior to the end of the Offering Period unless sooner
altered or terminated as provided herein.
 
          10.3 Election to Change or Stop Payroll Deductions. During an Offering
Period, to the extent provided for in the Offering, a Participant may elect to
decrease the rate of, or to stop, deductions from his or her Compensation by
delivering to the Company an amended Subscription Agreement, in such form and
manner as specified by the Company, authorizing such change on or before the
Change Notice Date, as defined below. A Participant who elects, effective
following the first payday of an Offering Period, to decrease the rate of his or
her payroll deductions to zero percent (0%) shall nevertheless remain a
Participant in the current Offering Period unless such Participant withdraws
from the Plan as provided in Section 12.1. The “Change Notice Date” shall be the
day established in accordance with procedures established by the Company.
 
          10.4 Company's Holding of Deductions. All payroll deductions from a
Participant's Compensation shall be deposited with the general funds of the
Company, and to the extent permitted by applicable law, may be used by the
Company for any corporate purpose. No interest will accrue on the payroll
deductions from a Participant under this Plan, except as otherwise required by
applicable law. If such interest is required, all accrued interest will not be
used to purchase additional shares of Stock on a Purchase Date, and such accrued
interest shall be refunded to the Participant following such Purchase Date (or,
if applicable, the Participant's withdrawal from the Plan pursuant to
Section 12.1 or termination of employment or eligibility as described in Section
13).
 
          10.5 Voluntary Withdrawal of Deductions. A Participant may withdraw
payroll deductions credited to the Plan and not previously applied toward the
purchase of Stock only as provided in Section 12.1.
 
          10.6 Contributions Under Non-423(b) Plan. In the sole discretion of
the Board or Committee and if specified in the terms of the Offering, a
Participant at a Participating Company designated to participate in the
Non-423(b) Plan may make additional payments into his or her account, provided
that such Participant has not had the maximum amount withheld during the
Offering pursuant to Section 10.1 above.
 
SECTION 11 Purchase of Shares.

8

--------------------------------------------------------------------------------

 

 
          11.1 Exercise of Purchase Right. On each Purchase Date, each
Participant's accumulated payroll deductions and other additional payments
specifically permitted by the Plan (without any increase for interest), will be
applied to the purchase of whole shares of Stock, up to the maximum number of
shares permitted pursuant to the terms of the Plan and the applicable Offering,
at the Purchase Price for such Offering. No fractional shares shall be issued
upon the exercise of Purchase Rights granted under the Plan. The amount, if any,
of each Participant's accumulated payroll deductions remaining after the
purchase of shares on the Purchase Date of an Offering shall be refunded in full
to the Participant after such Purchase Date.
 
          11.2 Pro Rata Allocation of Shares. If the number of shares of Stock
which might be purchased by all Participants in the Plan on a Purchase Date
exceeds the number of shares of Stock available in the Plan as provided in
Section 4.1, the Company shall make a pro rata allocation of the remaining
shares in as uniform a manner as practicable and as the Company determines to be
equitable. Any fractional share resulting from such pro rata allocation to any
Participant shall be disregarded.
 
          11.3 Delivery of Shares. As soon as practicable after each Purchase
Date, the Company shall arrange the delivery to each Participant of the shares
acquired by the Participant on such Purchase Date; provided that the Company may
deliver such shares to a broker designated by the Company that will hold such
shares for the benefit of the Participant. Shares to be delivered to a
Participant under the Plan shall be registered, or held in an account, in the
name of the Participant, or, if requested by the Participant, such other name or
names as the Company may permit under rules established for the operation and
administration of the Plan.
 
          11.4 Tax Withholding. At the time a Participant's Purchase Right is
exercised, in whole or in part, or at the time a Participant disposes of some or
all of the shares of Stock he or she acquires under the Plan, the Participant
shall make adequate provision for the federal, state, local and foreign tax
withholding obligations, if any, of the Participating Company Group which arise
upon exercise of the Purchase Right or upon such disposition of shares,
respectively. The Participating Company Group may, but shall not be obligated
to, withhold from the Participant's compensation the amount necessary to meet
such withholding obligations.
 
          11.5 Expiration of Purchase Right. A Purchase Right shall expire
immediately upon the end of the Offering Period to the extent it exceeds the
number of shares of Stock which are purchased with a Participant's accumulated
payroll deductions or other permitted contribution during any Offering Period.
 
          11.6 Provision of Reports and Stockholder Information to Participants.
Each Participant who has exercised all or part of his or her Purchase Right
shall receive, as soon as practicable after the Purchase Date, a report of such
Participant's account setting forth the total payroll deductions accumulated
prior to such exercise, the number of shares of Stock purchased, the Purchase
Price for such shares, the date of purchase and the cash balance, if any,
remaining immediately after such purchase that is to be refunded. The report
required by this Section may be delivered in such form and by such means,
including by electronic transmission, as the Company may determine. In addition,
each Participant shall be given access to information concerning the Company
equivalent to that information provided generally to the Company's common
stockholders.
 
SECTION 12 Withdrawal from Plan.
 
          12.1 Voluntary Withdrawal from the Plan. A Participant may withdraw
from the Plan by signing and delivering to the Company's designated office a
written notice of withdrawal on a form provided by the Company for this purpose
or by communicating with the Company in such other manner as the Company may
authorize. A Participant who voluntarily withdraws from the Plan is prohibited
from resuming participation in the Plan in the same Offering from which he or
she withdrew, but may participate in any subsequent Offering by again satisfying
the requirements of Section 5 and Section 7.1. The Company may impose, from time
to time, a requirement that the notice of withdrawal from the Plan be on file
with the Company's designated office for a reasonable period prior to the
effectiveness of the Participant's withdrawal.
 
          12.2 Return of Payroll Deductions. Upon a Participant's voluntary
withdrawal from the Plan pursuant to Section 12.1, the Participant's accumulated
payroll deductions which have not been applied toward the purchase of shares
shall be refunded to the Participant as soon as practicable after the withdrawal
(and except as otherwise provided in Section 10.4, without the payment of any
interest), and the Participant's participation in the Plan shall terminate. Such
accumulated payroll deductions to be refunded in accordance with this Section
may not be applied to any other Offering under the Plan.

9

--------------------------------------------------------------------------------

 

 
SECTION 13 Termination of Employment.
 
          13.1 General. Upon a Participant's ceasing, prior to a Purchase Date,
to be an Employee of the Participating Company Group for any reason, the
Participant's participation in the Plan shall terminate immediately, except as
otherwise provided in Section 2.1(g) and Section 13.3.
 
          13.2 Return of Payroll Deductions. Upon termination of participation,
the terminated Participant's accumulated payroll deductions which have not been
applied toward the purchase of shares shall, as soon as practicable, be returned
to the Participant or, in the case of the Participant's death, to the
Participant's legal representative, and all of the Participant's rights under
the Plan shall terminate. Except as otherwise provided in Section 10.4, interest
shall not be paid on sums returned pursuant to this Section 13. A Participant
whose participation has been so terminated may again become eligible to
participate in future Offerings under the Plan by satisfying the requirements of
Section 5 and Section 7.1.
 
          13.3 Continued Participation upon Release of Claims. Upon a
Participant's ceasing, prior to a Purchase Date, to be an Employee of the
Participating Company Group for any reason, the Participant's participation in
the Plan shall continue, subject to the Participant's execution of a general
release of claims satisfactory to the Company, for an additional three
(3) months; provided, however, this Section shall not apply in the event of the
Participant's death, a Spinoff Transaction, or to any Participant on a leave of
absence governed by Section 2.1(g).
 
SECTION 14 Change in Control.
 
          14.1 Definitions.
 
               (a) An “Ownership Change Event” shall be deemed to have occurred
if any of the following occurs with respect to the Company: (i) the direct or
indirect sale or exchange in a single or series of related transactions by the
stockholders of the Company of more than fifty percent (50%) of the voting stock
of the Company; (ii) a merger or consolidation in which the Company is a party;
(iii) the sale, exchange, or transfer of all or substantially all, as determined
by the Board in its sole discretion, of the assets of the Company; or (iv) a
liquidation or dissolution of the Company.
 
               (b) A “Change in Control” shall mean an Ownership Change Event or
a series of related Ownership Change Events (collectively, a “Transaction”)
wherein the stockholders of the Company immediately before the Transaction do
not retain immediately after the Transaction, in substantially the same
proportions as their ownership of shares of the Company's voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of a Transaction
described in Section 14.1(a)(iii), the corporation or other business entity to
which the assets of the Company were transferred (the “Transferee”), as the case
may be. The Board shall determine in its sole discretion whether multiple sales
or exchanges of the voting securities of the Company or multiple Ownership
Change Events are related. Notwithstanding the preceding sentence, a Change in
Control shall not include any Transaction in which the voting stock of an entity
in the Participating Company Group is distributed to the stockholders of a
parent corporation, as defined in Section 424(e) of the Code, of such entity.
Any Ownership Change Event resulting from an underwritten public offering of the
Company's Stock or the stock of any Participating Company shall not be deemed a
Change in Control for any purpose hereunder.
 
          14.2 Effect of Change in Control on Purchase Rights. In the event of a
Change in Control, the surviving, continuing, successor, or purchasing
corporation or parent corporation thereof, as the case may be (the “Acquiring
Corporation”), may assume the Company's rights and obligations under the Plan.
If the Acquiring Corporation elects not to assume the Company's rights and
obligations under outstanding Purchase Rights, the Purchase Date of the then
current Offering Period shall be accelerated to a date before the date of the
Change in Control specified by the Board, but the number of shares of Stock
subject to outstanding Purchase Rights shall not be adjusted, provided, however,
that the Purchase Date with respect to Purchase Rights granted pursuant to a
Non-423(b) Plan shall be accelerated as contemplated by the foregoing sentence
only to the extent the event constituting the Change in Control qualifies as a
“change in ownership” or “change in effective control” of the Company or a
“change in ownership of a substantial portion of the assets” of the Company, as
these concepts are defined in U.S. Treas. Reg. § 1.409A-3(i)(5) or successor
provisions. All Purchase Rights which are neither assumed by the Acquiring
Corporation in connection with the Change in Control nor exercised as of the
date of the Change in Control shall terminate and cease to be

10

--------------------------------------------------------------------------------

 

outstanding effective as of the date of the Change in Control.
 
SECTION 15 Nontransferability of Purchase Rights.
 
          Neither payroll deductions nor a Participant's Purchase Right may be
assigned, transferred, pledged or otherwise disposed of in any manner other than
as provided by the Plan or by will or the laws of descent and distribution. Any
such attempted assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw from the Plan as provided in Section 12.1. A Purchase Right shall be
exercisable during the lifetime of the Participant only by the Participant.
 
SECTION 16 Compliance with Securities Law and Other Applicable Requirements.
 
          The issuance of shares under the Plan shall be subject to compliance
with all applicable requirements of federal, state and foreign law with respect
to such securities. A Purchase Right may not be exercised if the issuance of
shares upon such exercise would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any securities exchange or market system upon which the Stock
may then be listed. In addition, no Purchase Right may be exercised unless (a) a
registration statement under the U.S. Securities Act of 1933, as amended, shall
at the time of exercise of the Purchase Right be in effect with respect to the
shares issuable upon exercise of the Purchase Right, or (b) in the opinion of
legal counsel to the Company, the shares issuable upon exercise of the Purchase
Right may be issued in accordance with the terms of an applicable exemption from
the registration requirements of said Act. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company's legal counsel to be necessary to the lawful issuance and
sale of any shares under the Plan shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained. Anything in the foregoing to the
contrary notwithstanding, Purchase Rights granted under a Non-423(b) Plan may be
suspended, delayed or otherwise deferred for any of the reasons contemplated in
this Section 16 only to the extent such suspension, delay or deferral is
permitted under U.S. Treas. Reg. §§ 1.409A-2(b)(7), 1.409A-1(b)(4)(ii) or
successor provisions, or as otherwise permitted under Section 409A of the Code.
As a condition to the exercise of a Purchase Right, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Company.
 
SECTION 17 Rules for Foreign Jurisdictions.
 
          17.1 Compliance with Foreign Law. The Board or Committee may adopt
rules or procedures relating to the operation and administration of the Plan to
accommodate the specific requirements of local laws and procedures. Without
limiting the generality of the foregoing, the Board or Committee is specifically
authorized to adopt rules and procedures regarding handling of payroll
deductions, payment of interest, conversion of local currency, payroll tax,
withholding procedures and handling of stock certificates which vary with local
requirements.
 
          17.2 Non-423(b) Plan Component. The Board or Committee may also adopt
rules, procedures or sub-plans applicable to particular Participating Companies
or locations, which sub-plans may be designed to be outside the scope of Code
Section 423. The rules of such sub-plans may take precedence over other
provisions of this Plan, with the exception of Section 4.1, but unless otherwise
superseded by the terms of such sub-plan, the provisions of this Plan shall
govern the operation of such sub-plan. To the extent inconsistent with the
requirements of Section 423, such sub-plan shall be considered part of the
Non-423(b) Plan, and rights granted thereunder shall not be considered to comply
with Code Section 423.
 
SECTION 18 Rights as a Stockholder and Employee.
 
          A Participant shall have no rights as a stockholder by virtue of the
Participant's participation in the Plan until the date of the issuance of shares
purchased pursuant to the exercise of the Participant's Purchase Right (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such share is issued, except as provided in Section 4.2. Nothing herein
shall confer upon a Participant any right to continue in the employ of the
Participating Company Group or interfere in any way with any right of the
Participating Company Group to terminate the Participant's employment at any
time.

11

--------------------------------------------------------------------------------

 

 
SECTION 19 Distribution on Death.
 
          If a Participant dies, the Company shall deliver any shares or cash
credited to the Participant to the Participant's legal representative.
 
SECTION 20 Notices.
 
          All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.
 
SECTION 21 Amendment or Termination of the Plan.
 
          The Board may at any time amend or terminate the Plan, except that
(a) such termination shall not affect Purchase Rights previously granted under
the Plan, except as permitted under the Plan, and (b) no amendment may adversely
affect a Purchase Right previously granted under the Plan (except to the extent
permitted by the Plan or as may be necessary to qualify the Code Section 423(b)
Plan as an employee stock purchase plan pursuant to Section 423 of the Code or
to obtain qualification or registration of the shares of Stock under applicable
federal, state or foreign securities laws). In addition, an amendment to the
Plan must be approved by the stockholders of the Company within twelve
(12) months of the adoption of such amendment if such amendment would increase
the maximum aggregate number of shares of Stock that may be issued under the
Plan (except by operation of the provisions of Section 4.1 or Section 4.2) or
would change the definition of the corporations that may be designated by the
Board as Participating Companies.
 
SECTION 22 Code Section 409A.
 
          The Code Section 423(b) Plan is exempt from the application of
Section 409A. The Non-423(b) Plan is intended to comply and shall be
administered in a manner that is intended to comply with Section 409A of the
Code and shall be construed and interpreted in accordance with such intent. To
the extent a Purchase Right or the vesting, payment, settlement or deferral
thereof is subject to Section 409A of the Code, the Purchase Right shall be
granted, paid, exercised, settled or deferred in a manner that will comply with
Section 409A of the Code, including the final regulations and other guidance
issued with respect thereto, except as otherwise determined by the Committee.
Any provision of the Non-423(b) Plan that would cause the grant of a Purchase
Right or the payment, settlement or deferral thereof to fail to satisfy
Section 409A of the Code shall be amended to comply with Section 409A of the
Code on a timely basis, which amendment may be made on a retroactive basis, in
accordance with the final regulations and guidance issued under Section 409A of
the Code. Notwithstanding the foregoing, the Company shall have no liability to
a Participant or any other party if the Purchase Right that is intended to be
exempt from, or compliant with Section 409A of the Code is not so exempt or
compliant or for any action taken by the Committee with respect thereto.
 

12